           Case 19-10423-JDW                      Doc 32     Filed 07/17/19 Entered 07/17/19 09:48:20                      Desc Main
 Fill in this information to identify the case:              Document     Page 1 of 3
 Debtor 1    Jimmie Lois King

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the NORTHERN District of MISSISSIPPI

 Case number 19-10423-JDW


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: WILMINGTON SAVINGS FUND SOCIETY,                            Court claim no. (if known): 11
FSB, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
INDENTURE TRUSTEE FOR NRPL TRUST 2018-2


Last 4 digits of any number you use to
identify the debtor’s account: 2843

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                            03/26/2019    (5)          $175.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Review                                                                1/30/2019    (11)         $175.00

 12         Other. Specify: Plan Objection                                                             3/25/2019    (12)         $500.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
           Case 19-10423-JDW                          Doc 32          Filed 07/17/19 Entered 07/17/19 09:48:20                          Desc Main
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.
                                                     Document                      Page 2 of 3

Debtor 1 Jimmie Lois King                                                 Case number (if known) 19-10423-JDW
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         /s/ Paul Crockett                                                                Date    __07/16/2019__
                        Signature




  Print                 ___Paul Crockett                                                                  Title   Bankruptcy Attorney
                        First Name                      Middle Name      Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                  State        ZIP Code

  Contact Phone         470-321-7112                                                                      Email _pcrockett@rascrane.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   page 2
        Case 19-10423-JDW         Doc 32      Filed 07/17/19         Entered 07/17/19 09:48:20        Desc Main
                                            CERTIFICATE
                                             Document OF  SERVICE
                                                        Page 3 of 3
               I HEREBY CERTIFY that on ____________________________________________________________,
                                          July 17, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Robert H. Lomenick, Jr.
P.O. Box 417
Holly Springs, MS 38635

Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, MS 39201

Jimmie Lois King
4543 Hwy 4 W
Holly Springs, MS 38635


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                               /s/Nickele Stone
                                                                           By: _________________________
                                                                               Nickele Stone
                                                                               nstone@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
